                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                       )        CASE NO. 1:13CR472
                                                )
                                                )
                      PLAINTIFF,                )        JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )        MEMORANDUM OPINION AND
                                                )        ORDER
RODNEY DELABOIN,                                )
                                                )
                                                )
                     DEFENDANT.                 )

       On December 19, 2014, the Court sentenced defendant Rodney Delaboin (“Delaboin”) to a term

of imprisonment of 113 months, following his guilty plea to Count One of the indictment (being a felon

in possession of a firearm and ammunition). (Doc. No. 35 (Judgment).) Delaboin now moves for the

appointment of counsel to assist him with filing a motion for a reduction of sentence under § 404 of the

First Step Act of 2018. (Doc. No. 56.) The United States of America (the “government”) has filed a

response. (Doc. No. 57.) Because Delaboin is ineligible for a sentence reduction under the First Step

Act, the Court DENIES his motion for counsel.

       A federal court’s authority to modify a defendant’s prison sentence is expressly limited by

statute. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001). According to 18 U.S.C. § 3582(c), a

court may only modify the terms of an imposed sentence: (1) upon motion of the Director of the Bureau

of Prisons (the “BOP”); (2) when expressly permitted by statute or by Rule 35 of the Federal Rules of

Criminal Procedure; or (3) when the defendant’s term of imprisonment is based on a sentencing range

that was subsequently lowered by the Sentencing Commission pursuant to 28 U.S.C. § 994(o).

       Delaboin seeks the appointment of counsel for the purpose of preparing a motion for a sentence
reduction under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, signed into law on

December 21, 2018. Section 404 of the Act retroactively applies certain sentencing reforms provisions

of the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372. Specifically, the First Step Act

retroactively applies the reduced statutory penalties for cocaine base (“crack”) offenses in the Fair

Sentencing Act to “covered offenses” committed before August 3, 2010. The Court that imposed a

sentence for a covered offense may impose a sentence as if the Fair Sentencing Act were in effect at the

time the covered offense was committed. This reduction in sentence may be made by the court on its

own or on a motion of the defendant, the Director of the Bureau of Prisons, or an attorney for the United

States.

          Because Delaboin was sentenced almost four years after the enactment of the Fair Sentencing

Act—and because his sentence did not involve cocaine base, but rather involved the unlawful possession

of a firearm by a convicted felon—the Court would lack the jurisdiction to modify his sentence under

the First Step Act. Given that there is no statutory authority by which the Court could modify Delaboin’s

sentence, his motion for the appointment of counsel is DENIED.1

          IT IS SO ORDERED.


Dated: August 8, 2019
                                                        HONORABLE SARA LIOI
                                                        UNITED STATES DISTRICT JUDGE

1
  Citing Hughes v. United States, 138 S. Ct. 1765, 201 L. Ed. 2d 72 (2018), Delaboin also sought the appointment of counsel,
presumably for the purpose of filing a motion for a sentence reduction. (Doc. No. 55.) In Hughes, the Supreme Court
considered whether a defendant may seek relief under 18 U.S.C. § 3582(c)(2), if he entered into a plea agreement specifying
a particular sentence pursuant to Fed. R. Crim. P. 11(c)(1)(C) (commonly referred to as a Type-C agreement). Hughes, 138 S.
Ct. at 1773. The decision in Hughes is inapplicable because Debaloin was not sentenced pursuant to a Type-C plea
agreement. Instead his plea agreement was pursuant to Rule 11(c)(1)(A). (Doc. No. 26 (Plea Agreement) at 122.) Unlike a
Type-C agreement where the court is bound by the parties’ agreement as to a sentence or range, Delaboin’s agreement
specifically provided that the “parties ha[d] no agreement about the sentencing range to be used or sentence to be imposed . . .
[and that e]ach party [was] free to recommend” to the Court an appropriate sentence. (Doc. No. 26 at 125.) Because Hughes
is inapplicable to Delaboin’s sentence and does not provide a legal basis for a sentence reduction, his motion for the
appointment of counsel for the purpose of pursuing a sentence reduction under this Supreme Court decision is DENIED.
                                                               2
